 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 204 
In the House of Representatives, U. S.,

May 13, 2009
 
RESOLUTION 
Congratulating the American Dental Association for its 150th year of working to improve the public’s oral health and promoting dentistry, supporting initiatives to improve access to oral health care services for all Americans, and emphasizing the benefits of prevention of disease through support of community prevention initiatives and promotion of good oral hygiene. 
 
 
Whereas access to good oral health care is a vital element of overall health;  
Whereas the American Dental Association works to improve access to oral health care services that are essential to help ensure the health of the American public;  
Whereas the American Dental Association supports community prevention initiatives and promotion of good oral hygiene;  
Whereas the American Dental Association continually works to improve dental technologies and therapies through research and adherence to sound scientific principles;  
Whereas The Journal of the American Dental Association is recognized internationally as a leader in peer-reviewed dental science;  
Whereas the American Dental Association encourages its membership of more than 157,000 dentists to donate their time, resources, and services to providing charitable and uncompensated care;  
Whereas dental practices provide over $2,000,000,000 in charitable and uncompensated care to specific underserved populations annually; and  
Whereas the American Dental Association advocates sufficient funding for Federal dental research and military readiness programs: Now, therefore, be it  
 
That the House of Representatives— 
(1)congratulates the American Dental Association for its 150th anniversary;  
(2)commends the American Dental Association’s work to improve the public’s oral health as well as access to oral health care for all Americans, especially low-income children;  
(3)recognizes the tens of thousands of dentists who volunteer their time and resources to provide charitable and uncompensated oral health care to millions of Americans; and  
(4)commends the American Dental Association’s efforts to keep American dentistry the best in the world.  
 
Lorraine C. Miller,Clerk.
